axfice of t!&?mtornep                     &nerd
                                                 State of QJexaa
DAN MORALES
 ATTORNEY
      GENERAL                                      September 2, 1998


   The Honorable Richard J. Miller                            Opinion No. DM-483
   Bell County Attorney
   P.O. Box 1127                                              Re: Whether a sheriffs authority to refuse to
   Belton, Texas 765 13                                       accept a bail bond executed by an attorney for a
                                                              client the attorney represents in a criminal case is
   The Honorable Bill Moore                                   governed by article 2372p-3, V.T.C.S., or Code of
   Johnson County Attorney                                    Criminal Procedure articles 17.11, 17.13, and
   2 North Main Street, First Floor Courthouse                17.14; whether a sheriff may require an attorney
   Clebume, Texas 76031                                       or bondsman to post collateral; and related
                                                              questions (RQ-968, RQ-1100)


   Dear Mr. Miller and Mr. Moore:

            Mr. Miller asks a number of questions about the authority of a sheriff to refuse to accept a
   bail bond executed by an attorney in a county where the execution of bail bonds is governed by
   article 237213-3, V.T.C.S. (the “act”).’ The cmx ofhis query is whether a sheriffs authority to refuse
   to accept a bail bond executed by an attorney for a client the attorney represents in a criminal case
   is governed by article 2372~.3 or Code ofCriminal Procedure articles 17.11,17.13, and 17.14. For
   the reasons discussed below, we believe that each of these provisions is applicable.

            The execution of bail bonds in Mr. Moore’s county is not governed by article 2372~.3 but
   rather by the Code of Criminal Procedure? Mr. Moore asks whether articles 17.11,17.13, and 17.14
   authorize a sheriff to require a bail bondsman or attorney who wishes to execute a bond to post real
   or personal property as collateral. As discussed below, we agree with his assessment that a sheriff
   is not authorized to do so. Because both opinion requests touch upon the authority of a sheriffunder
   articles 17.11, 17.13, and 17.14, we address them together.




             ‘Article 2372~.3 governs the execution of bail bonds in a county with a population in excess of 110,000.
   V.T.C.S. art. 2372~~3, 5 3 (“The provisions of this Act apply only to the execution of bail bonds in counties having a
   population of more than 110,000 according to the last federal census or in counties of less than 110,000 where a board
   has been created.“). Bell County has a population of 191,088. See U.S. Bureau of Census, U.S. Dep’t of Commerce,
   1990 Census of Population:    Texas 1 (1990).

             ‘Mr. Moore informs us that Johnson County has a population of less than 110,000 and that it has not exercised
   the option to establish a bail bond board. Therefore, article 2372p-3 does not apply to the execution of bail bonds in
   Johnson County. See V.T.C.S. art. 2372~.3,s     3.
The Honorable Richard J. Miller - Page 2                  (DIG483)
The Honorable Bill Moore




         We begin with Mr. Miller’s questions, which first require us to sort out the relationship
between article 237213-3 and the Code of Criminal Procedure provisions with respect to an attorney
who executes a bond for a client the attorney represents in a criminal case. Section 3 of article
2372p-3 provides that in a county governed by its provisions, no person may act as a bondsman
except a person licensed under the act-’by the county bail bond board or, if certain requirements are
satisfied, an attomey.4 Thus, an attorney who satisfies certain requirements is excepted from the
general mandate that a person who executes bail bonds obtain a license from the county bail bond
board. The requirements an attorney must satisfy to fall within the exception are set forth in section ,
3(e), which provides in pertinent part as follows:

                Persons licensed to practice law in this state may execute bail bonds or
            act as sureties for persons they actually represent in criminal cases without
            being licensed under this Act, but they areprohibitedfrom      engaging in the
            practices made the basisfor revocation of license under this Act and iffound
            by the sheriffto have violated any term ofthis Act, may not qua& thereafter
            under the exception provided in this subsection unless and until they come
            into compliance with those practices made the basis of revocation under this
            Act.

V.T.C.S. art. 2372p-3, $ 3(e) ( em ph asis added). This exception applies only to an attorney who
executes a bail bond for a client the attorney represents in a criminal case. Such an attorney is not
wholly free from the requirements of article 2372~~3, however, because the exception only applies
if the attorney has not engaged in “practices made the basis for revocation of license under this Act.”
Id. Significantly for our purposes, it is the sheriffwho is authorized to make the determination that
an attorney has engaged in disqualifying conduct. See id. (“if found by the sheriffto have violated”).

       Code of Criminal Procedure articles 17.11, 17.13, and 17.14 predate article 2372p-3, which
was enacted in 1973.5 Article 17.11 provides that an ofticeP taking a bail bond

             shall require evidence of the sufficiency of the security offered; but in every
             case, one surety shall be sufficient, if it be made to appear that such surety is



        ‘Id. 5 3(a)(l).

        4Id. 5 3(a)(2),

         ‘The CodeofCriminalProcedureprovisionspredate      1925 andwererevised   in 1965. See Act ofMay27,1965,
59th Leg., R.S., ch. 722, 5 1, 1965 Tex. Gen. Laws 317,376.77.    Article 2372p-3 was enacted in 1973. See Act of
May 18, 1973,63d Leg., R.S., ch. 550, 1973 Tex. Gen. Laws 1520,152O.

         6For provisions     governing   when a peace officer may set and take bail, see Code of Grim. Proc. arts.
17.20 - .22; see also Hokr v. Stafe, 545 S.W.2d 463 (Tex. Grim. App. 1977) (peace officer may set and take bail in
misdemeanor case if magistrate not available). In answering these queries, we assume they ask only about situations
in which the sheriff is authorized to take bail.




                                                     p.     2734
The Honorable    Richard J. Miller - Page 3                      (DIG483)
The Honorable    Bill Moore




            worth at least double the amount of the sum for which he is bound, exclusive
            of all property exempted by law from execution, and of debts or other
            encumbrances; and that he is a resident of this state, and has property therein
            liable to execution worth the sum for which he is bound.

Code Crim. Proc. art. 17.11, 5 1. Article 17.13 authorizes an officer taking a bail bond to obtain an
affidavit testing its sufficiency.’ Under article 17.14, however, such an affidavit is not conclusive.
That article authorizes the officer taking the bond to obtain additional evidence.*

         Mr. Miller asks, in essence, whether the authority of a sheriff to refuse to accept a bail bond
executed by an attorney for a client the attorney represents in a criminal case is governed by article
2372p-3 or Code of Criminal Procedure articles 17.11, 17.13, and 17.14. We believe that these
provisions may be harmonized and that each applies:           Article 2372p-3 governs the sheriffs
determination whether an attorney is exempt from the act’s licensing requirements.           A sheriffs
authority to determine the sufficiency of the security offered by an exempt attorney is governed by
the Code of Criminal Procedure. Our reasons for this conclusion follow.

        InMinton v. Frank, 545 S.W.2d 442 (Tex. 1976), two attorneys challenged acounty sheriff s
policy requiring attorneys to make a cash deposit or execute a deed of trust in order to execute bail
bonds for clients. The requirements of the sheriffs policy were nearly identical to article 2372p-3
requirements applicable to licensees. The Texas Supreme Court concluded that attorneys were
wholly exempt from the act’s requirements for license applicants, including the act’s bonding
requirements.   Id. at 445. The court also opined as follows:

                Attorneys are subject to article 2372p-3, to the extent that [it] prohibits
            them from engaging in the practices made the basis for revocation
            of a license under the Act, and provides that if they are found guilty of such



        ‘Code of Criminal   Procedure   article 17.13 provides   in pertinent   part as follows:

                  To test the sufficiency of the security offered to any bail bond, unless the court or
            officer taking the same is fully satisfied as to its sufficiency, the following oath shall be
            made in writing and subscribed by the sureties: “1, do swear that I am worth, in my own
            right, at least the sum of (here insert the amount in which the surety is bound), after
            deducting from my property all that which is exempt by the Constitution and Laws of the
            State from forced sale, and after the payment of all my debts of every description, whether
            individual OI security debts, and after satisfying all encumbrances upon my property which
            are known to me; that I reside in                 County, and have property in this State liable
            to execution worth said amount OI more.

        ‘Code of Criminal   Procedure   article 17.14 provides as follows:

                  Such aff&vit shall not be conclusive as to the sufficiency of the security; and if the
             court or off&r taking the bail bond is not fully satisfied as to the sufficiency of the security
             offered, further evidence shall be required before approving the same.




                                                          p.     2735
The Honorable Richard J. Miller - Page 4                          (DM-483)
The Honorable Bill Moore




             practices they may not thereafter claim the exemption for attorneys.
             Article 17.11 of the Code of Criminal Procedure directs the officer taking a
             bail bond to require evidence of the sufficiency of the security offered.
             Section 14 of the Act gives the sheriff the sole responsibility of receiving and
             approving bail bonds. The trial court correctly held [that] petitioners are
             subject to the provisions of chapter 17 of the Code of Criminal Procedure
             which deals with the making and sufficiency of bail bonds.

Id. at 445-46.

         Article 2372p-3 was significantly revised in 1981, several years after the supreme court’s
decision in Minton,    to its present form. The attorney exemption in section 3 was moved from
subsection (b) to subsection (e) and amended to state that attorneys are not exempt from licensure
“if found by the sheriff to have violated any term of this Act” and to state that attorneys found to
have violated a term of the act are not qualified for exemption “unless and until they come into
compliance with those practices made the basis ofrevocation under this Act.‘* The legislature also
added the following caveat to the attorney exemption:

                Notwithstanding    any other provision of this subsection, no person licensed
                to practice law shall be relieved of liability on a bail bond he has executed for
                the sole reason that he has not been employed to represent the principal on
                the merits of the case if he has been paid a fee for the execution of the bail
                bond.‘O

         In addition, the security requirements for licensees were increased in section 6, subsections
(f) and (g), and the bases for revocation of a bail bond license were significantly expanded from eight
to twelve in section 9(b).” Specifically, the act was amended to preclude a licensed bondsman from
executing “bail bonds that in the aggregate exceed 10 times the value of the property held as security
on deposit or in trust under Subsection (f)” in section 6(g)‘* and to add the following as basis for
license revocation in section 9(b)(l2):       “[O] n more than one occasion failing to maintain the
minimum amount of security required by this Act or misrepresenting to any offkial or employee of
the official the limit supported by the amount of security to obtain the release of any person on



        9V.T.C.S. art. 2372~.3,s       3(e), enactedby   Act ofMay29,    1981,67thLeg.,   RX, ch. 312,s      1, 1981 Tex. Gen.
Laws 875,876.

         “Id.

         “CompareV.T.C.S.    art. 2372p-3 asexcetptedinMinton v. Frank, 545 S.W.2d442.443-445    (Tex. 1976), with
V.T.C.S. art. 2372p-3 as amended by Act of May 29, 1981, 67th Leg., R.S., ch. 312, 5 1, 1981 Tex. Gen. Laws 875,
875.

        “V.T.C.S.     art. 2372p-3,s   6(g),enactedbyActofMay29,1981,67thLeg.,            R.S.,ch.   312,s   1, 1981 Tex. Gen.
Laws 875,880.




                                                             p.   2736
The Honorable     Richard J. Miller      - Page 5                (DM-483)
The Honorable     Bill Moore




bond.“”     In addition, the legislature deleted provisions authorizing a sheriff to question the
sufficiency of a licensee’s bond and added language in section 14 requiring a sheriff to accept a bail
bond from a licensee.14 This amendment effectively repealed a sheriffs authority under Code of
Criminal Procedure article 17.14 to question the sufficiency of a licensee’s security. Font v. Cam,
867 S.W.2d 873, 881-82 (Tex. App.--Houston [lst Dist.] 1993, writ dism’d w.0.j.).

         Based on our review of the 1981 amendments to article 2372p-3, we see no indication that
the legislature intended to make exempt attorneys subject to the act’s security requirements or to
strip sheriffs of their authority to question the sufficiency of exempt-attorney bail bonds. Because
attorneys who execute bail bonds for clients are not subject to the act’s licensing requirements,
including the security requirements, we believe that the legislature did not intend for the section
9(b)(12) prohibition to apply to an exempt attorney. Furthermore, the limitation on a sheriffs
authority to refuse bail bonds in section 14 applies only to the bonds of licensees.        The 1981
amendments to section 3(e) indicate that the legislature intended sheriffs to continue to exert
authority over bonds of exempt attomeys.15

        This construction of the 1981 changes to the act is also supported by a 1988 opinion of this
office concluding that bonds executed by exempt attorneys are not subject to regulation by a county
bail bond board under article 2372p-3 but, rather, are subject to regulation by the sheriff (and, in
some instances, another officer taking the bond)“ under the Code of Criminal Procedure:

                   [Attorneys] are exempt from obtaining a license and are not required to
              comply with the requirements imposed upon an applicant .            . Minton v.
              Frank, 545 S.W.2d 442 (Tex. 1976). Licensed attorneys are subject to the act
              insofar as they are prohibited from engaging in practices made the basis for
              revocation of a license. The act expressly provides that this is a matter for the
              determination of the sheriff.

                   Any offrcer “taking a bail bond shall require evidence of the sufficiency
              of the security offered.” Article 17.11 Code of Criminal Procedure.           In
              Minton Y. Frank the court noted that bonds executed by attorneys are subject
              to this provision.



        “V.T.C.S. art. 2372~3-3, $9(b)(l2),   enactedby   Act ofMay 29, 1981,67thLeg.,    R.S., ch. 312, 5 1, 1981 Tex.
Gen. Laws 875,882.

        “See V.T.C.S. art. 2372p-3,§     14, enacted by Act of May 29, 1981,67th   Leg., RX,   ch. 312,s   1, 1981 Tex.
Gen. Laws 875,884.

         “We have reviewed the legislative history ofthe 198 1 amendments. We found no indication that the legislature
intended to make exempt attorneys subject to the act’s security requirements or to strip sheriffs of their authority to
question the sufficiency of exempt-attorney  bail bonds.

         %e    supro note 6.




                                                          p.   2737
The Honorable Richard J. Miller - Page 6                             (DM-483)
The Honorable Bill Moore




Attorney General Opinion JM-901 (1988) at 3. For these reasons, we conclude that the sufficiency
of the security offered by an attorney who executes a bail bond for a client is governed by the Code
of Criminal Procedure rather than sections 6(f), (g) and 9(b)(12) of article 2372p-3.”

         Mr. Miller asks a series of related questions: “Under what situations, if any, does a sheriff
have the discretion to refuse to accept a bail bond executed by an attorney.     ? Is the authority of
an attorney unfettered as to the total amount of bail bonds that he or she can execute      .? [W]hat
formula does the sheriff use to determine the total amount of bonds an attorney may execute?
[W]hat legal discretion does the sheriff have and to what extent may he go to require verification of
the attorney’s worth for bail bond purposes?“18

        A sheriff must refuse to accept a bail bond offered by an attorney on behalf of a client if the
sheriff concludes that the attorney has “engag[ed] in practices made the basis for revocation of [a]
license” under article 2372p-3.19 A sheriffs authority with respect to the sufficiency of the security
offered by an attorney exempt from licensure under article 2372p-3 is governed by articles 17.11,
17.13, and 17.14. Article 17.11 provides that “one surety shall be sufficient, ifit be made to appear
that such surety is worth at least double the amount of the sum for which he is bound.” Article 17.13
authorizes a sheriff to obtain an affidavit regarding the sufficiency of security while article 17.14
authorizes a sheriff to require additional evidence if he or she is not satisfied with the affidavit.
Courts have recognized that these provisions grant a sheriff broad discretion to determine whether
security is sufficient,*” provided that approval of a bail bond is not arbitrarily withheld.” We believe
that a sheriff is authorized to take into account other bail bonds an attorney has executed in
determining the attorney’s worth under article 17.11?*



           “Other revocation bases set forth in section    9(b) also appear to be premised on a bail bond board’s authority
to license and regulate licensees. See, e.g., V.T.C.S.      art. 2372p-3, $9(b)(l), (2), (lo), (11). Mr. Miller’s query does
not require us to address whether exempted attorneys      are prohibited fromengaging in the conduct set forth in these bases
for license revocation and we refrain from resolving       these questions in this opinion.

          “We assume Mr. Miller asks about an attorney who seeks to execute a hail bond for a client the attorney
represents in a criminal case. For a discussion of possible limitations on the authority of a sheriff to conclude thal an
attorney has written bail bonds for defendants the attorney does not represent and to preclude the attorney from doing
so, see Price v. Carpenter, 758 F. Supp. 403,406 (N.D. Tex. 1991).

         “But see supra note 17

           “?See Exparte S/G&y, 475 S.W.2d 929,930 (Tex. Crim. App. 1972) (reviewing refusal of security for abuse
of discretion); Exparte Wliams, 32 S.W.2d 839, 839-40 (Tex. Grim. App. 1930) (same).

        “See Expnrte      Wliams,   67 S.W.2d 865,867       (Tex. Grim. App. 1934) (officers may not arbitrarily   decline to
approve hail bonds).

           “Under article 17.11, “debts OI other encumbrances”    are excluded from a surety’s worth. In an article 17.13
affidavit, a surety attests to his worth “after the payment of all my debts of every description, whether individual OI
security debts, and after satisfying all encumbrances upon my property which are known to me.” Case law appears to
                                                                                                           (continued...)




                                                             p.   2738
The Honorable      Richard J. Miller - Page 7                    (DM-483)
The Honorable      Bill Moore




          We now turn to Mr. Moore’s query. Again, article 2372p-3 is not applicable in his county.
He asks, in essence, whether a sheriff is authorized under the Code of Criminal Procedure articles
17.11, 17.13, and 17.14 to require an attorney or bondsman” to post collateral. More specifically,
he states that the sheriff “seeks to have the sureties convey (in trust or otherwise) real estate,
certificates of deposit, or other collateral or financial instruments as security to be held by the
County, Treasurers, or Sheriff.” He also states that “[tlhe attorney or bondsman would be able to
write bonds for some multiple ofthe amount ofthe collateral or security. The sheriffwould establish
the formula or multiple which would determine the        maximum liability per bond and for the total
bonds upon which the surety could be liable.”

         As stated above, we believe that a sheriff is authorized to take into account other bail bonds
a surety has executed in determining the surety’s worth under article 17.1 1.24 However, we agree
with Mr. Moore’s assessment that articles 17.11, 17.13, and 17.14 do not authorize a sheriff to
require a surety to post collateral. Article 17.11 provides that a sheriff “shall require evidence ofthe
sufficiency of the security offered.” Article 17.13 authorizes a sheriff to require a surety to sign an
affidavit “[t]o test the sufficiency of the security offered” and article 17.14 authorizes a sheriff to
require “further evidence.” These articles speak in terms of the evidence a sheriff may require in
order to be satisfied with the sufficiency of security. We do not believe that the authority to obtain
and evaluate evidence can be expanded to include the authority to require a surety to transfer
property.

         Minton v. Frank, 545 S.W.2d 442, supports this statutory construction. As noted above, in
that case two attorneys challenged a sheriffs policy requiring attorneys to make a cash deposit or
execute a deed of trust in order to execute bail bonds for clients. The Texas Supreme Court
concluded that the sheriffs authority to question the sufficiency of the security offered by the
attorneys was governed by the Code of Criminal Procedure rather than article 2372p-3 and affirmed
the judgment of the trial court. Id. at 446. The trial court judgment had enjoined the sheriff from
requiring the plaintiffs to pledge security, including deposits ofmoney, stock certificates, certificates
of deposit, deeds or deeds of trust, but “specifically require[d] compliance by the plaintiffs with the
evidence of sufficiency of security provisions ofArticle 17.11.” Id. at 443. Clearly, neither the trial



condone the consideration of other bonds in determining a surety’s worth. See, e.g., Exparte Williams, 67 S.W.2d at
866 (approving sheriffs refusal to accept bond where sheriff appears to have taken into account other bonds executed
by surety); Exparte Williams, 32 S.W.2d at 839-40 (same).

           *‘We assume that Mr. Moore asks only about a sheriffs authority with respect to individual sureties. Questions
about a sheriffs authority with respect to corporate sureties in a county not governed by article 2372p-3 would require
us to review additional statwes. See generally fnternational Fidelity Ins. Co. v Sherilf-of Dallas County, 476 S.W.2d
115 (Tex. Civ. App.--Beaumont       1972, writ refd n.r.e.) (sheriff lacks authority under Code of Criminal Procedure
articles 17.11, 17.13, and 17.14 to question the solvency of a corporate surety authorized to do business in this state by
the former State Board of Insurance).




                                                          p.   2739
The Honorable Richard J. Miller - Page 8              (DM-483)
The Honorable Bill Moore




court nor the Texas Supreme Court construed article 17.11 to authorize a sheriff to require a surety
to post collateral.
                                     SUMMARY

                Attorneys may execute bail bonds for persons they actually represent in
           criminal cases without being licensed under article 2372p-3. See V.T.C.S.
           art. 2372p-3,s 3(e). A sheriff must refuse to accept an attorney bail bond if
           the sheriff concludes that the attorney has “engag[ed] in the practices made
           the basis for revocation of [a] license” under article 2372p-3. See id. A
           sheriffs authority with respect to the sufficiency of the security offered by
           an attorney exempt from licensure under article 2372p-3 is governed by the
           CodeofCriminalProcedure,articles17.11,          17.13,and17.14.    Article17.11
           provides that “one surety shall be sufficient, if it be made to appear that such
           surety is worth at least double the amount ofthe sum for which he is bound.”
           Articles 17.11, 17.13, and 17.14 grant asheriffbroad discretion to determine
           whether the security offered by an individual surety is sufficient, including
           the discretion to consider other bonds executed by the surety, but do not
            authorize a sheriff to require a surety to post collateral.




                                               DAN     MORALES
                                               Attorney General of Texas

JORGE VEGA
First Assistant Attorney General

SARAH J. SHIRLEY
Chair, Opinion Committee

Prepared by Mary R. Crouter
Assistant Attorney General




                                                 p. 2740